Citation Nr: 1042958	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-09 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of 
the upper extremities, to include as secondary to service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for peripheral neuropathy. 

In February 2009, the Veteran was afforded a Travel Board Hearing 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the claims folder.  In June 
2009, the claim was remanded for further evidentiary development.  
As the requested development has been completed, no further 
action is necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).

In June 2009, the Board also remanded claims of service 
connection for posttraumatic stress disorder (PTSD), and 
peripheral neuropathy of the lower extremities, to include as 
secondary to service-connected diabetes mellitus.  An August 2010 
rating decision granted service connection for PTSD, and 
peripheral neuropathy of the lower extremities.  The Veteran has 
not expressed disagreement with the ratings or the effective 
dates assigned.  Therefore, those issues are no longer on appeal.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

The Veteran does not have a current diagnosis of peripheral 
neuropathy of the upper extremities.  


CONCLUSION OF LAW

The Veteran's claimed peripheral neuropathy of the upper 
extremities was not incurred in or aggravated by active service, 
and is not proximately due to or the result of service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of correspondence 
dated in February 2005, a rating decision in September 2005, and 
a statement of the case in December 2005.  Those documents 
discussed specific evidence, particular legal requirements 
applicable to the claim herein decided, evidence considered, 
pertinent laws and regulations, and reasons for the decision.  VA 
made all efforts to notify and to assist the appellant with 
evidence obtained, the evidence needed, and the responsibilities 
of the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the August 
2010 supplemental statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The Veteran has not referred to any 
additional, unobtained, relevant, or available evidence.  VA has 
also obtained a medical examination in relation to the claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claim, and therefore the error was harmless).  

Service Connection

The Veteran contends that he currently suffers from peripheral 
neuropathy of the upper extremities as a result of his service-
connected diabetes mellitus.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2010).  Service connection for 
certain chronic diseases, such as organic diseases of the nervous 
system, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2010).

Secondary service connection may be granted for a disability that 
is proximately due to or the result of a service- connected 
disability.  38 C.F.R. § 3.310(a) (2010).  Secondary service 
connection can also be granted for a disability aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2010).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The service medical records, including the reports of entrance 
and separation examinations, contain no complaint, finding, 
history, notation, treatment, or diagnosis of peripheral 
neuropathy of the bilateral upper extremities.  On separation 
examination in April 1969, the Veteran made no neurological 
complaints, and he was found to have no neurological 
abnormalities. 

On VA diabetes mellitus examination in April 2002, the Veteran 
did not report any symptoms of peripheral neuropathy.  Peripheral 
pulses were normal.  The examiner diagnosed diabetes mellitus 
Type II, controlled, without evidence of secondary 
manifestations.  In May 2002, the RO granted service connection 
for diabetes mellitus, effective March 2001.  

On VA diabetes mellitus examination in August 2005, the Veteran 
reported "variable" numbness in his hands.  He did not report any 
other symptoms of peripheral neuropathy.  Sensory, reflex, and 
motor testing of the upper extremities was negative for 
neurological abnormalities.  Consequently, the VA examiner 
determined that a diagnosis of peripheral neuropathy was not 
warranted.

Private medical records from February 2005 to May 2005 show 
complaints of decreased sensation and numbness in his feet and 
hands.  A nerve conduction study, performed in April 2005, was 
noted to be negative.  In May 2005, the Veteran's private 
treatment provider assessed the Veteran as having neuropathy 
associated with his service-connected diabetes mellitus.  
However, the physician did not specify whether the Veteran had 
peripheral neuropathy in the upper or lower extremities.  
Moreover, a rationale for this assessment was not provided, nor 
did the physician indicate that he had reviewed other pertinent 
clinical records in the Veteran's claims folder. 

At his February 2009 Board hearing, the Veteran asserted that his 
peripheral neuropathy had developed as a result of his diabetes 
mellitus, for which he was granted service connection in March 
2001.  Specifically, the Veteran testified that he experienced 
feelings of coldness and numbness, as well as periodic tingling, 
at the ends of his upper extremities.  The Veteran also 
complained of dropping objects.  He stated that his private 
physician had diagnosed him with "nerve-ending damage" and had 
warned him to place a thermometer in the water when taking hot 
baths so as not to accidentally scald himself.

On VA peripheral nerves examination in September 2009, the 
Veteran reported that he was initially diagnosed with diabetes 
mellitus in 1992.  He reported that he had developed decreased 
sensation in his fingers over the past five to 10 years.  On 
physical examination, the upper extremities and wrist 
dorsiflexion were 5/5.  There was no muscle atrophy.  Finger to 
nose test was negative.  There were no pronator drifts in 
outstretched arms.  Deep tendon reflexes were 2+ at biceps and 
brachial radialis, bilaterally.  Sensory examination in the 
fingers showed sensation was intact.  The Veteran was diagnosed 
with peripheral neuropathy, sensory type, involving the feet.  
The examiner stated that the examination disclosed normal 
sensation in the hands.  As objective testing yielded normal 
findings with no evidence of peripheral neuropathy, the examiner 
determined that a diagnosis of peripheral neuropathy of the 
bilateral upper extremities was not warranted.  

As the service medical records do not show complaints of symptoms 
of peripheral neuropathy of the bilateral upper extremities 
during approximately two years of service and the Veteran was 
found to have no neurological abnormalities on examination at 
separation, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b) (2010).

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection for peripheral neuropathy 
of the bilateral upper extremities.  38 C.F.R. § 3.303(b) (2010).

After service, complaints of numbness, coldness and tingling in 
the bilateral upper extremities were initially document in 2005, 
more than 36 years after service.  The period without documented 
complaints interrupts continuity and is persuasive evidence 
against continuity of symptomatology.  38 C.F.R. § 3.303(b) 
(2010); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The 
absence of symptoms constitutes negative evidence and opposes the 
claim.  Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002).

Additionally, the Board has also considered whether the Veteran's 
peripheral neuropathy is subject to presumptive service 
connection due to exposure to herbicide agents.  A Veteran who 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed to certain herbicide agents.  In 
the case of such a Veteran, service connection for acute and 
subacute peripheral neuropathy will be rebuttably presumed if it 
is manifest to a compensable degree within a year after the last 
date on which the Veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2010).  The presumption of service 
connection may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) 
(2010).  The Veteran's period of active duty from July 1967 to 
July 1969 included service in Vietnam.  Thus, the Veteran will be 
afforded the presumption of exposure to herbicides during his 
service in Vietnam.  However, the evidence of record does not 
show that the Veteran had peripheral neuropathy within one year 
following his last presumed exposure to herbicides such that 
presumptive service connection can be established under 38 C.F.R. 
§ 3.307 and § 3.309. 

However, the thrust of the Veteran's claim is that the service-
connected diabetes mellitus caused him to develop peripheral 
neuropathy of the bilateral upper extremities.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered or is admissible.  That is 
distinguished from weight and credibility, a factual 
determination going to the probative value of the evidence, or 
whether evidence tend to prove a fact, once that evidence has 
been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a layperson.  38 C.F.R. § 3.159 
(2010).

Although the Veteran is competent to describe symptoms of 
numbness and tingling in the hands, the diagnosis of peripheral 
neuropathy of the bilateral upper extremities and the medical 
causation are not subject to lay observation.  The determination 
as to the presence or diagnosis of such a disability therefore is 
medical in nature.  Savage v. Gober, 10 Vet. App. 488 (1997) (on 
the question of whether the Veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also, in certain circumstances, a layperson is competent to 
identify a simple medical condition.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (sometimes a layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer).

In this case, the diagnosis of peripheral neuropathy of the 
bilateral upper extremities is based on clinical findings.  For 
this reason, the Board determines that peripheral neuropathy is 
not a simple medical condition that a lay person is competent to 
identify as a lay person is not qualified through education, 
training, or experience to interpret clinical findings of a 
disease process or interpret diagnostic studies. Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

To the extent the Veteran's statements and testimony are offered 
as proof of the diagnosis of peripheral neuropathy of the 
bilateral upper extremities as secondary to the service-connected 
diabetes mellitus, the Board finds that as a layperson, the 
Veteran is not qualified, that is not competent, through 
education, training, or experience to offer a medical diagnosis 
of peripheral neuropathy derived from an in-service disease or 
injury, or a service-connected disability.  For that reason, the 
Board finds that the Veteran's statements and testimony are not 
considered competent favorable evidence on the questions of 
either a current diagnosis or nexus between the claimed 
peripheral neuropathy of the bilateral upper extremities and 
diabetes mellitus.

Where, as here, there is a question of a diagnosis, not capable 
of lay observation, and the claimed disability is not a simple 
medical condition, as no factual foundation has been made to 
establish that the Veteran is qualified through education, 
training, or experience to offer a medical diagnosis of 
peripheral neuropathy of the bilateral upper extremities, 
competent medical evidence is required to substantiate the claim.  
Therefore the statements and testimony are excluded, that is, the 
statements and testimony are not considered competent evidence in 
support of the claim.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Competent medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 
(2010). 

VA obtained medical opinions addressing the Veteran's 
contentions.  However, the competent medical evidence does not 
shows that it is at least as likely as not that a diagnosis of 
peripheral neuropathy of the bilateral upper extremities is 
warranted. 

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is within 
the Board's province as finder of fact.  The guiding factors in 
evaluating the probative value of a medical opinion include 
whether the opinion is based upon sufficient facts, which may 
include a review of medical literature; and whether the opinion 
applied valid medical analysis to the significant facts of the 
case in order to reach the conclusion submitted in the opinion.  
Nieves-Rodriguez, 22 Vet. App. 295 (2008).

Also, the probative value of a medical opinion is generally based 
on the relative merits of the analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
physician fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993); Nieves-Rodriguez, 22 Vet. App. 295 
(2008).

Among the factors for assessing the probative value of a medical 
opinion are the thoroughness and detail of the opinion.  Prejean 
v. West, 13 Vet. App. 444 (2000).

The Board finds that the September 2009 VA medical opinion, 
indicating that the Veteran did not have any current peripheral 
neuropathy of the bilateral upper extremities, outweighs the May 
2005 private clinician's findings.  In placing greater weight on 
the September 2009 VA examiner's opinion, the Board considers it 
significant that it is the most current medical opinion of record 
and was based on the examiner's thorough and detailed examination 
of the Veteran and review of the claims folder, including the May 
2005 private clinician's findings.  Moreover, the Board finds it 
significant that the September 2009 examination was undertaken 
directly to address the issue on appeal, to determine whether any 
current peripheral neuropathy was present in each the Veteran's 
extremities, and the examiner provided a rationale for the 
opinion.  This medical opinion is also consistent with other 
evidence of record.  On VA diabetes mellitus examination in April 
2002, the Veteran did not report any symptoms of peripheral 
neuropathy.  Peripheral pulses were normal.  The examiner 
diagnosed diabetes mellitus Type II, controlled, without evidence 
of secondary manifestations.  On VA diabetes mellitus examination 
in August 2005, the sensory, reflex, and motor testing of the 
upper extremities was negative for neurological abnormalities, 
and the examiner determined that a diagnosis of peripheral 
neuropathy was not warranted.  The Board finds that the VA 
medical opinions finding that the Veteran does not have  
peripheral neuropathy of the bilateral upper extremities are 
probative and persuasive based on the examiners' thorough and 
detailed examinations of the Veteran and the adequate rationale 
provided for the opinions. 

In contrast, the Board notes that while a private clinician in 
May 2005 diagnosed  the Veteran as having neuropathy associated 
with his service-connected diabetes mellitus, the clinician did 
not specify whether peripheral neuropathy was present in the 
bilateral upper extremities, as opposed to the lower extremities 
for which service connection has been established.  That finding 
is not in conflict with the September 2009 VA examiner's finding 
of peripheral neuropathy only in the lower extremities.  
Moreover, a rationale for this assessment was not provided, nor 
did the physician indicate that he had reviewed other pertinent 
clinical records in the Veteran's claims folder.  The Board 
therefore finds that the May 2005 private clinician's assessment, 
standing alone, is too speculative to warrant a grant of service 
connection and is of little probative value.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

Furthermore, to the extent the record contains a history of 
diabetic neuropathies, noted by VA health-care professionals, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  For that reason, the 
Board rejects the recorded history of diabetic neuropathies as 
competent medical evidence that the Veteran has peripheral 
neuropathy of the bilateral upper extremities which is related to 
service or a service-connected disability.

The Board finds that the evidence of record preponderates against 
a finding of that current diagnosis of peripheral neuropathy of 
the upper extremities is warranted, and thus service connection 
must therefore be denied.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board may consider only competent medical evidence to support 
its findings as to a question involving a medical diagnosis which 
is not capable of lay observation or one that is not a simple 
medical condition.  The Board may consider only competent medical 
evidence where there is a question of medical causation, where a 
lay assertion on medical causation is not competent evidence.  
Therefore, the Board finds that the preponderance of the evidence 
is against the claim and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for peripheral neuropathy of the upper 
extremities, to include as secondary to service-connected 
diabetes mellitus type, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


